   Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 1 of 30


                                           Pages 1 - 29

                  UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

         BEFORE THE HONORABLE WILLIAM H. ALSUP, JUDGE

DREAMSTIME.COM, LLC,               )
                                   )
             Plaintiff,            )
                                   )
  VS.                              ) NO. C 18-01910 WHA
                                   )
GOOGLE, LLC,                       )
                                   ) San Francisco, California
             Defendant.            )
                                   )
___________________________________)

                                      Wednesday, November 27, 2019

                    TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:
                          BAKER MARQUART LLP
                          777 South Figueroa Street
                          Suite 2850
                          Los Angeles, California 90017
                    BY:   DONALD R. PEPPERMAN, ESQ.


For Defendant:

                          WILSON SONSINI GOODRICH & ROSATI
                          650 Page Mill Road
                          Palo Alto, California 94304-1050
                    BY:   DYLAN J. LIDDIARD, ESQ.
                          LAUREN G. WHITE, ESQ.



Reported By:   BELLE BALL, CSR 8785, CRR, RDR
               Official Reporter, U.S. District Court


     (Appearances continued, next page)
   Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 2 of 30


APPEARANCES, CONTINUED:



For Third Party Getty Images U.S. Inc.:
                        DAVIS WRIGHT TREMAINE LLP
                        505 Montgomery Street
                        Suite 800
                        San Francisco, California        94111
                   BY: KELLY M. GORTON, ESQ.




Also Present:
                          ANDREW KRAMER
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 3 of 30      3


1    Wednesday - November 27, 2019                          11:03 a.m.

2                             P R O C E E D I N G S

3                THE CLERK:    Calling Civil Action 18-1910,

4    Dreamstime.com LLC versus Google LLC.

5         Counsel, please step forward and state your appearances

6    for the record.

7                MR. PEPPERMAN:    Good morning, Your Honor. Donald

8    Pepperman with Baker Marquart on behalf of plaintiff

9    Dreamstime.

10               MS. WHITE:    Good morning, Your Honor. Lauren White

11   with Wilson, Sonsini on behalf of defendant Google.

12               MR. LIDDIARD:    Good morning, Your Honor. Dylan

13   Liddiard on behalf of Google.

14               MS. GORTON:    Good morning, Your Honor. Kelly Gorton

15   of Davis Wright Tremaine on behalf of non-party Getty Images

16   U.S. Inc.

17               MR. KRAMER:    Good morning, Your Honor.    Andrew Kramer

18   on behalf of Google.

19               THE COURT:    Okay.   Thank you.

20        How can I help this morning?

21               MR. PEPPERMAN:    Your Honor, we're here on some of

22   plaintiff Dreamstime's discovery disputes.       Specifically,

23   three.

24        We are back, asking for copies of the content license and

25   agreements that the Court allowed us to inspect, but not keep a
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 4 of 30   4


1    copy.

2                THE COURT:   Before -- did you make any progress --

3    did you agree to anything in the jury room?

4                MR. PEPPERMAN:   Some of the document requests we were

5    able to resolve, yes.

6                THE COURT:   All right.   So pick the one you want to

7    start with, that you are still in disagreement on.

8                MR. PEPPERMAN:   On the copies of the Getty Images

9    licensing contract, and the Shutterstock licensing contract.

10   We believe it's relevant.    It's referenced in the complaint.

11        We claim both contracts, evidence of preferential

12   treatment that Google has given to Dreamstime's two main

13   competitors.   And we need to have those two contracts to use at

14   depositions to show witnesses and the jury, to explain and show

15   the contents of why there was preferential treatment.

16               THE COURT:   Have you seen them yet?

17               MR. PEPPERMAN:   I did see them.    And --

18               THE COURT:   I'm sorry; you did see them?

19               MR. PEPPERMAN:   I did see them.    Two of my

20   partners -- we went and inspected them.      We think they're

21   relevant.   There's a protective order that we're willing to let

22   them designate it as attorneys' eyes only.

23        And I believe Google counsel has brought them for

24   in-camera review today, so Your Honor can look at them and make

25   a determination.
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 5 of 30     5


1                THE COURT:   How long are they?

2                MS. WHITE:   Your Honor, we don't have them with us

3    now.    We have no objection to Your Honor reviewing them in

4    camera.    We object to their admission on relevance grounds.

5           And given the commercially sensitive nature, we don't

6    think that your inspection is necessary.       But if you would like

7    to, we can bring them by later today.

8                THE COURT:   I may not be here much past noon, so that

9    won't do much good today.

10               MR. PEPPERMAN:   I've referenced --

11               THE COURT:   You looked at them, didn't you?

12               MR. PEPPERMAN:   Yes, Your Honor.

13               THE COURT:   Or your firm did.

14               MR. PEPPERMAN:   We --

15               THE COURT:   And explain to me the most sizzling point

16   that you think would be worth using at trial.

17               MR. PEPPERMAN:   Well, we detailed in the November

18   22nd letter to Your Honor, which is Docket 106, the main

19   highlights.    We tried to keep it vague, since there is an

20   attorneys'-eyes-only designation.

21          But it identifies potential witnesses, the dates the

22   contracts were entered into, the renewal provisions, the

23   materials that are covered by the licenses, the pricing terms.

24   Some of the monies were in the millions of dollars.

25          There's cooperation provisions, and there is modification
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 6 of 30   6


1    of certain of Google's business practices that resulted as --

2    by reason of the Getty Images contract, in particular.

3              THE COURT:    Is there anything in there that gives

4    preferential treatment to Getty or Shutterstock?

5              MR. PEPPERMAN:    Well, it pays them millions of

6    dollars for an image license.     That was not something that

7    Dreamstime got.

8              THE COURT:    No, but I mean preferential in terms of

9    where your company, Dreamstime, falls in -- when someone

10   googles stock images.

11             MR. PEPPERMAN:    No.

12             THE COURT:    Is there something in there that governs

13   that?

14             MR. PEPPERMAN:    Neither of the contracts mention

15   Dreamstime, or some stipulation to give them preferential

16   ranking over Dreamstime.

17             THE COURT:    Why -- why -- what's wrong with letting

18   them have those two documents?

19             MS. WHITE:    They're very commercially sensitive,

20   Your Honor.   And of course, Dreamstime is a competitor of both

21   Getty and Shutterstock.

22        And we're not suggesting anything about the integrity of

23   the attorneys, but if -- we don't want these documents to be

24   admitted into evidence in this case.

25        And we think that the minimal relevance of the existence
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 7 of 30     7


1    of the agreements is not enough to overcome that commercial

2    sensitivity, and the burdens to Google and our business

3    partners, Getty and Shutterstock.

4              THE COURT:    Well --

5              MS. WHITE:    And I -- with respect, I think plaintiff

6    just --

7              THE COURT:    Go ahead.

8              MS. WHITE:    -- enumerated a number of provisions that

9    exist in any content licensing agreement.       The fact that Google

10   is providing money in exchange for the right to license images

11   is not probative of any bad faith or fraudulent intent.

12        If the fact of the existence of the agreement and the fact

13   that Google has entered into these relationships with other

14   parties is something that Dreamstime wants to rely upon as --

15   as apparently giving Google incentive to mistreat Dreamstime,

16   we have no issue stipulating to the existence of the agreements

17   and the partnerships.

18        But the detailed --

19             THE COURT:    Well, at trial, would you be okay with us

20   saying to the jury that Google refused to turn these over?

21   There is an agreement, but they wouldn't let us see it?         And,

22   and therefore, the jury is left to speculate as to what might

23   be in there.

24             MS. WHITE:    Well, the -- they have --

25             THE COURT:    That is the truth, isn't it?
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 8 of 30     8


1                MS. WHITE:   They have seen it.    And we --

2                THE COURT:   Yes.   And they have given us some reasons

3    why there's some relevance to it.

4                MS. WHITE:   I don't think we have heard those

5    reasons, Your Honor.

6                THE COURT:   Well, they identify as witnesses, what's

7    one.

8                MS. WHITE:   Well, there's no reason why they couldn't

9    have written down the names of the witnesses that those

10   agreements identified.

11               THE COURT:   I told them not to write down anything.

12          Right?   Didn't I say you couldn't write down anything?

13               MR. PEPPERMAN:   That's correct, Your Honor.      We

14   didn't write down anything, we didn't take notes, we didn't

15   take video.     We had our arms crossed (Indicating).      We looked

16   at them, determined they were highly relevant.

17          We need to have these for witnesses.     I can't go to a

18   deposition and say: I've seen the contract; I can't show it to

19   you, but let me ask you about it.

20          The Google witnesses will say:    Oh, well, unless I have it

21   in front of me, I can't answer any questions.

22          I have been doing this 35 years.    I've never seen an

23   instance where you have a highly relevant document, and I can't

24   get a copy of it.    At least for discovery purposes.

25          If there's an issue at trial that they don't want it to
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 9 of 30     9


1    come into the evidentiary record, then bring an in limine

2    motion.    But we're in discovery.   The standard is not that high

3    for discovery.

4                THE COURT:   But there's nothing in there that helps

5    you on the ranking point.    So tell me how it would help you on

6    the substance.

7                MR. PEPPERMAN:   The fact that they have a content

8    license agree with our two key competitors, they're going to

9    favor them.    They're getting money; they're paying them money

10   for these images.   We're not getting any money.       We don't have

11   any license.    So of course they're going to get --

12               THE COURT:   Well, there's nothing illegal about that.

13   They -- Google has a deal with one of your competitors to --

14               MR. PEPPERMAN:   It shows the intent --

15               THE COURT:   Why would that be -- that's not illegal.

16               MR. PEPPERMAN:   We have a good faith and fair dealing

17   claim, and an unfair competition claim.      And we're trying to

18   show a motive for all the dirty tricks that Google has played,

19   and discriminated against Dreamstime.

20               THE COURT:   What is the dirty trick, again?

21               MR. PEPPERMAN:   Well, one, drop in the organic search

22   ranking.    But I did want to bring that up.     It came up at the

23   last hearing on September 9.

24        We served an interrogatory back in March of 2019, No. 1,

25   asking:    Give all the reasons why Dreamstime dropped
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 10 of 30    10


1    dramatically in the Google search ranking.

2           The last hearing in September, Google counsel said:

3    They're working on it; you'll get an answer.

4           Today I learned for the first time the data is corrupted;

5    they don't know when we're going to get an answer.         So we're

6    nine months down the road, and we still don't have an answer to

7    the basic question in the case as to why we're here, why did

8    Dreamstime drop from No. 3 to 90.

9           So I just want to advise the Court of that.      We learned

10   that today.    So at some point, we might have to bring a motion

11   for preclusion order or another extension, because we can't

12   identify witnesses to depose and go forward without that

13   critical information, which we still don't have.

14               THE COURT:    Let's put the agreements to one side for

15   a minute.

16          Is that true?   About the --

17               MS. WHITE:    Yes.

18               THE COURT:    I mean, that's a legitimate question to

19   ask.   And you still haven't answered it?

20          Is that correct?

21               MS. WHITE:    Unfortunately, yes, Your Honor.     At the

22   September hearing, we received the data pull shortly after that

23   hearing.    And we hoped to produce it shortly thereafter.

24          After the case schedule was extended, we wanted to take

25   time to verify the data to make sure that it was accurate and
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 11 of 30        11


1    complete.

2         We unfortunately just learned last week, after -- in the

3    process of trying to finalize it and verify it, that the data

4    is corrupted, and it need to be re-pulled.       I understand that

5    that can happen quickly, within the next couple of weeks.

6         There's no reason why that issue should stall the

7    discovery related to ads.     The surviving causes of action here

8    are about Dreamstime's ad agreement with Google.        And there's

9    no reason why that should stall the issues that we're here to

10   discuss today.

11        If it turns out that --

12               THE COURT:    Well, it could be that some part of your

13   answer as to why they dropped so far in the rankings would

14   necessitate going back and re-deposing people.        Until we see

15   the answers, it's hard to know.

16               MS. WHITE:    Understood, Your Honor.    If that turns

17   out to be the case, we certainly will be reasonable.         And if a

18   further extension is necessary, I -- I don't think that's the

19   case at this point.      The cutoff for that discovery is not until

20   February.

21        But, we're doing everything we can.       We're speaking to the

22   client frequently about this issue.      And we hope to have --

23               THE COURT:    I'm going to give you a deadline of

24   December 4.   December 4.    And it better be a good answer.          If

25   that wrecks your holiday, I'm sorry.
           Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 12 of 30    12


1           Tell your client not to corrupt data.        Sounds fishy to me.

2                 MS. WHITE:    Your Honor, Google does not store in its

3    logs where a specific website ranked in respect to a specific

4    search query, over time.        Users conduct millions of queries a

5    day, a second.      And the process for --

6                 THE COURT:    You've got to answer the question.       At

7    trial, you're going to have some answer.

8                 MS. WHITE:    Yes.

9                 THE COURT:    And it would be phony baloney for you to

10   stand there now and give me a long list of excuses as to why

11   you can't do it, and then at trial you suddenly have an answer.

12   No.    No.

13                MS. WHITE:    Your Honor, I'm not trying to explain why

14   I can't do it.

15                THE COURT:    This is just a hide-the-ball thing that

16   Google is doing.

17                MS. WHITE:    It's not, Your Honor.     The data is

18   enormous, and needs to be recompiled and aggregated to --

19                THE COURT:    I've had this case for two years, now.

20   You should have had this answer a year ago.

21                MS. WHITE:    We're doing everything we can to get it

22   quickly.     And I -- I understand the December 4th deadline.

23                THE COURT:    Thank you.

24          I'm still not ruling on these documents yet.         What else

25   did you want to bring up?
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 13 of 30         13


1               MR. PEPPERMAN:     Well, that segues into the next

2    discovery dispute.    We asked for more than ten depositions.

3               THE COURT:   All right.    Sixteen is a reasonable

4    number.

5               MR. PEPPERMAN:     Okay.

6               THE COURT:   I'm just going to rule.      Sixteen in this

7    case is reasonable.

8               MR. PEPPERMAN:     Thank you, Your Honor.

9               THE COURT:   Any objection?

10              MS. WHITE:   Well, Your Honor, --

11              THE COURT:   No.

12              MS. WHITE:   -- we don't object --

13              THE COURT:   Look.   See, it's just one excuse after

14   another.   I'm going to give them 20, if you're -- if you're

15   going to object to 16, I'm going to give them 20.        Sixteen is

16   the number.

17        All right.   What's your next problem?

18              MR. PEPPERMAN:     The next brings us into the document

19   request.   At the last hearing, Your Honor did not like our

20   lead-ins --

21              THE COURT:   Yeah, I remember that.      So --

22              MR. PEPPERMAN:     So we went back to the drawing board,

23   redrafted them all to use the magic words --

24              THE COURT:   Reasonable words.     Not magic words.        You

25   used bad words before.    Now -- all right, give me the one that
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 14 of 30    14


1    you think is your best shot.

2              MR. PEPPERMAN:      We used Your Honor's words of choice,

3    which was "constitute," "summarize" or "describe."

4              THE COURT:    Yes.   Correct.

5              MR. PEPPERMAN:      And we did that.   And we narrowed all

6    the time frames, or we used sufficient to show.

7              THE COURT:    Give me one that you think is a good one

8    that they have stonewalled you on.

9              MR. PEPPERMAN:      Well, we're only down to 12.     We

10   resolved the rest.

11             THE COURT:    I'm not going to go through 12 today.

12   I'm going to go through one, two, or three.        I don't know how

13   many I'll go through.    But give me your best shot, so I can see

14   how reasonable you are.

15             MR. PEPPERMAN:      Well, okay, let's start with Request

16   No. 58 (sic).   And that's found at Exhibit A -- or Exhibit --

17   I'm sorry --

18             THE COURT:    58?

19             MR. PEPPERMAN:      158, at Exhibit C.

20             THE COURT:    Oh, 158.   All right.

21        Documents sufficient to show the total annual revenues

22   that Google derived from its content licensing partnership with

23   Getty Images in 2018.

24        Okay.   Is that it?   Is that the one?

25             MR. PEPPERMAN:      Pretty specific.
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 15 of 30   15


1              THE COURT:    All right.    To me that's -- what's wrong

2    with giving them that?

3              MS. WHITE:    Your Honor, for the same reasons that the

4    contents of the deals, themselves, are minimally relevant, if

5    relevant at all, we think these requests, including No. 158,

6    about peripheral information about the deals is also

7    irrelevant.   The --

8              THE COURT:    Overruled.    You're going to have to give

9    them that information.

10        158 is -- look.    Until I see the information -- I don't

11   know the case well enough to say that it's absolutely never

12   going to get in at trial.     Maybe you're right that it's not

13   going to get in at trial.

14        But this is -- it's going to get -- in two more years, it

15   will be stale information, anyway.      It's still current enough

16   that it ought to be protected.      But -- no.   Produce that one.

17   158 is granted.

18        All right, what's your next one?

19             MR. PEPPERMAN:     159, same thing as to the other

20   partnership with Shutterstock.

21             THE COURT:    I'll give them just for year 2018.

22   Granted as to 2018.

23        All right.   What's your next one?

24             MR. PEPPERMAN:     160:   Documents sufficient to show

25   the total amounts that Google paid to Shutterstock in those two
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 16 of 30         16


1    years.

2                THE COURT:   Well, I need to have a -- why do you need

3    two years?    Why isn't one year enough?

4                MR. PEPPERMAN:   Well, that was the period of the

5    contract.    It started in 2017, so we want it during the

6    contract.

7                THE COURT:   Yes, but why isn't one year enough?

8                MR. PEPPERMAN:   We'll take 2018, Your Honor.

9                THE COURT:   All right, 2018.

10               MS. WHITE:   Your Honor, may I interject, please?

11               THE COURT:   Yes, go ahead.

12               MS. WHITE:   When we were here before, Dreamstime had

13   a number of independent document requests about what it

14   described as the scope of Google's relationship with Getty

15   Images and Shutterstock.

16        We contend that the details of those relationships are

17   commercially sensitive, and not probative of Google's supposed

18   fraudulent intent in Google's ad relationship with Dreamstime.

19   That is our position.

20        Notwithstanding that, we agreed to produce several

21   categories of documents, following Your Honor's guidance at the

22   last hearing, including documents that reflect the reasons why

23   Google entered into the deals with Getty and Shutterstock.            And

24   documents -- communications between Google and Getty and Google

25   and Shutterstock about Dreamstime.      And any documents that show
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 17 of 30   17


1    unfair treatment or favoritism as between the companies.

2         There's no reason why this additional -- these additional

3    requests need to be produced here.      And, they are commercially

4    sensitive.

5               THE COURT:   Look, I'm sorry that it's -- I'm not

6    JAMS; I'm not arbitration.     I am the United States District

7    Court.   And you have been sued in a case where you haven't been

8    able to get it dismissed.     You are stonewalling.

9         Overruled.   Produce -- I'm going -- produce for 2018 on

10   No. 160.   It'll be under the protective order.

11              MR. PEPPERMAN:    Your Honor, 161, same thing as to

12   Getty for one year, 2018?

13              THE COURT:   Yes, granted.

14              MR. PEPPERMAN:    Okay.   Moving on to 164.     Just:

15   Documents that constitute, summarize or describe the ways

16   Google has used or plans to use the images that it's getting

17   from Getty under the contract.

18              THE COURT:   I don't know.    That sounds enough like

19   what she's already said they will produce.       I'm not going to

20   give you 164.

21              MR. PEPPERMAN:    165, same, as to Shutterstock.

22              THE COURT:   No, same thing.     Denied.

23              MR. PEPPERMAN:    Okay.   166:   Documents sufficient to

24   show the types and sources of revenue Google obtained from the

25   images licensed from Getty.
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 18 of 30     18


1               THE COURT:   Why is that different from the other ones

2    about the revenue?    I don't know; I don't -- I'm missing

3    something.

4         Documents sufficient to show the types and -- no, I don't

5    think you need that.    166 is denied.

6               MR. PEPPERMAN:    Okay.

7               THE COURT:   Now, you can ask about that at

8    depositions.   I'm not saying you can't ask about it.        I'm just

9    saying I'm not going to make them go dig all that out of their

10   records.

11              MR. PEPPERMAN:    That's great to know that in advance,

12   Your Honor, because I was anticipating a big discovery dispute

13   over blocking of testimony at deposition.

14              THE COURT:   Well, no, you can ask.      At a deposition,

15   somebody might be able to easily answer that.

16              MR. PEPPERMAN:    Sure.

17              THE COURT:   To me, the burden is too much to go dig

18   that out of the records.

19              MR. PEPPERMAN:    Okay.

20              THE COURT:   So you can ask about it.

21              MR. PEPPERMAN:    167, same, as to Shutterstock.

22              THE COURT:   Same on 165.    You can ask about it at a

23   deposition.

24              MR. PEPPERMAN:    Okay.

25              THE COURT:   I'm not saying you can't ask.       I'm just
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 19 of 30   19


1    saying that I'm not going to make them go dig out -- it's too

2    burdensome to go dig out those kind of documents.

3         All right, 167.

4               MR. PEPPERMAN:    168:   Documents to show any

5    incentives, financial or otherwise, that Google has offered or

6    provided to Getty in 2018.

7         Just sufficient to show what types of incentives were

8    given.   Rebates, discounts.

9               THE COURT:   You can ask about that at a deposition,

10   but I'm not going to make them go dig out those documents.

11        All right, what's next?

12              MR. PEPPERMAN:    169, same as to Shutterstock.

13              THE COURT:   Same thing.

14              MR. PEPPERMAN:    And we've resolved 174.     We've

15   resolved 176.

16        Brings us to 177, is:     The documents that constitute,

17   summarize or describe the strategic reasons Google redesigned

18   Google Images in those specific time periods.

19        And Google is claiming it's too burdensome.

20              MS. WHITE:   Yes, Your Honor.     These documents are

21   seven years old.    There's been a lot of turnover at Google in

22   that time period.   And if these documents still exist -- and we

23   don't know whether they do -- it would require searching

24   through the custodial records of numerous former employees.

25        And we still don't have an articulation of why this
           Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 20 of 30      20


1    information is relevant to their breach-of-contract claim, or

2    alleged --

3                 THE COURT:    All right.    I'm going to make you produce

4    only documents that were shown to the board of directors on

5    this subject, that might have occurred.          And that would be easy

6    to find.

7           So 177 is mostly denied, but granted as to the board of

8    directors.

9                 MR. PEPPERMAN:     All right, moving on to 178,

10   Your Honor, it's:      Documents that constitute, summarize or

11   describe the strategic reasons Google redesigned Google Images

12   in those specified recent time periods, not back in 2012.

13                THE COURT:    Same thing, but only as to the board of

14   directors.     Now, if there's nothing to the board of directors,

15   then there's nothing to produce.         But that will be easy to

16   check.

17          Okay, what's next?

18                MR. PEPPERMAN:     All right, that brings to us the last

19   one, which is 181.       We're still back to the European Commission

20   complaint filed by Getty Images, alleging much of the similar

21   conduct we are alleging in this case against Google.

22          We asked Getty Images for it.       They're refusing to produce

23   it.    Google says:    Get it from Getty.      Getty says:    Get it from

24   Google.

25                THE COURT:    I think those should be produced.       That's
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 21 of 30      21


1    a known quantity of documents.

2         Why can't you produce that?

3               MS. WHITE:    So EU regulations prohibit Google from

4    producing documents that Google did not, itself, produce or

5    receive.   Google only was able to access these documents

6    through a special procedure called the "access to file"

7    procedure in the EU.    And under the regulations of that

8    procedure, Google is not permitted to use the documents outside

9    the context of that specific proceeding in the EU.

10        And we understand that our European counsel risks being

11   disbarred in the event that we violate those regulations.

12              MR. PEPPERMAN:    I have a solution, Your Honor.

13              THE COURT:    Is that true?

14              MR. PEPPERMAN:    Well, I've tried -- you said I should

15   go try to get them.     I went to try to get them.     I could not.

16        So --

17              THE COURT:    Get them from where?

18              MR. PEPPERMAN:    The EU, directly.    You said:    It

19   might be too burdensome; go get it yourself.        I couldn't get

20   them.   We retained European counsel.     Google is now saying they

21   can't turn over the Getty documents.

22        Getty's counsel is here today.      We've subpoenaed those

23   documents from Getty.    They said:    Get them from Google.

24        So during the meet-and-confer at which Getty's counsel was

25   present, I said:   Well, I'd like to get them today.        I have the
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 22 of 30   22


1    Court order.

2         And she said:    No, you have to bring another motion to

3    compel.

4         So since she's intervened, and is here today, I would ask

5    the Court to order Getty to produce those documents.

6              THE COURT:    All right.    Let's hear from Getty's

7    lawyer.

8              MS. GORTON:    Your Honor, it just came to Getty's

9    attention yesterday that there were issues with who could

10   produce them.   We didn't realize they weren't able to get them.

11   We didn't know the obligations Google was under not to produce

12   them.

13        So we haven't had an opportunity to fully discuss this

14   matter with our client, look at the documents, review them for

15   any potential confidential information, private information,

16   competitively-sensitive information.

17        But it is our position that it's completely irrelevant to

18   the claims by Dreamstime against Google.

19             THE COURT:    Well, yeah, but if you haven't -- how can

20   you have a position if you haven't even looked at them?

21             MS. GORTON:    I -- I understand that there are claims

22   that Getty alleged against Google in the European Union

23   Commission.    I haven't looked at the documents.

24        But I don't see how our independent claims against Google

25   in the past have anything to do with Dreamstime's current
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 23 of 30    23


1    existing claims.

2              MR. PEPPERMAN:     Your Honor, if I may, at the last

3    hearing on September 9, you said there might be some good

4    nuggets in the complaint and the related documents, since we're

5    alleging basically the same thing as Getty.

6         But we did serve a Rule 45 document subpoena on Getty

7    months ago.   And they continue to object.      So to make the

8    objections, they must have looked at something.

9              THE COURT:    Well, did you -- but did you tee this up

10   for today to enforce the subpoena against Getty?

11             MR. PEPPERMAN:     No, Your Honor, because they said:

12   Go get it from Google.    Google's a party; we're a non-party.

13        Now Google says they can't turn it over.        We just keep

14   getting the run-around.    We've got a cutoff in February.        No

15   depositions been taken.    It's just a giant logjam.

16             THE COURT:    You mean you haven't taken any

17   depositions in this case?

18             MR. PEPPERMAN:     Yeah.   We're still -- everyone's

19   still producing documents, still.      They served a fourth

20   document request last Friday.

21             THE COURT:    Who's "they"?

22             MR. PEPPERMAN:     Google.

23             THE COURT:    Well, they're entitled to that, too.

24   There's nothing wrong with them serving document requests.

25        But I'm shocked that after two years of this case, you
           Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 24 of 30     24


1    haven't taken any depositions.

2                 MR. PEPPERMAN:     Well, Your Honor just ruled over the

3    summer on the judgment on the pleadings motion.           So everything

4    was at a standstill.

5                 THE COURT:    Well, that was the summer.      This is now

6    almost the winter.

7                 MR. PEPPERMAN:     I understand.

8                 THE COURT:    All right.    Here's what we're going to

9    do.

10          First, does the plaintiff know what rule is being

11   referenced here, that the European Commission would disbar the

12   lawyer for -- if I were to order that they be turned over?

13   That seems bizarre to me.

14          But, is there such a rule?

15                MR. PEPPERMAN:     Well, Your Honor, let me first start

16   with:     Google has agreed to turn over everything they submitted

17   to the EU in connection with the complaint.          We're now asking

18   for what Getty submitted.        So, I'm happy to get it from Getty.

19   I wouldn't want a Google lawyer to go to jail or get disbarred.

20          But if Getty can do it, I'll take it from Getty.          It

21   doesn't matter who I get it from.         I can't get it, myself.

22                THE COURT:    What day next week can we come back on

23   this so Getty will --

24                THE CLERK:    We're available on Monday.      Or Wednesday,

25   late afternoon.
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 25 of 30        25


1               THE COURT:   What time on Wednesday could we do it?

2               THE CLERK:   It would have to be after 2:00.

3               THE COURT:   Could we do it right at 2:00?

4               THE CLERK:   You have your meeting, your lunch --

5               THE COURT:   Yes.   But if I'm back by 2:00, can we do

6    it then?

7               THE CLERK:   Yes.

8               THE COURT:   On Wednesday?

9               THE CLERK:   Yes.

10              MS. WHITE:   Your Honor, may I make a suggestion just

11   for purposes of further teeing this up?

12        I understand from EU counsel, the investigation that the

13   European Commission conducted into Google took seven years.           In

14   connection with that, it received hundreds of thousands of

15   documents from thousands of companies, including Getty.

16        I don't know the number of documents that Getty produced

17   to the EC; I haven't seen them.      But I think some limit on --

18   if Your Honor is inclined to go here, this request just says:

19   Documents provided over a one-year period.

20        If that is going to be thousands of documents, I don't

21   think that's reasonable.     I think the burden is on plaintiff to

22   identify the specific documents that they're interested in

23   seeing.

24              THE COURT:   I disagree.    This is -- someone made a

25   similar complaint to the EU, and submitted documents.         And it's
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 26 of 30      26


1    already put together; it's an existing set of material.         So I

2    don't -- I don't agree with your complaint.

3              MR. PEPPERMAN:     And then they settled the case,

4    Your Honor, which is the content license licensing agreement,

5    which is the copy I got to see but can't have a copy of to ask

6    questions about.   That's what settled the EU case.

7              THE COURT:    We're going to come back at 2:00.       The

8    only reason I'm making you come back is you want to come back.

9    You're claiming you're not prepared today.

10        Now, if you're prepared today, I am ready to rule.

11             MS. GORTON:    I'm not fully prepared today.       I haven't

12   seen the document, and I haven't had an opportunity to confer

13   with our EU counsel about the matter.

14        I can tell you, our position is that we don't believe that

15   it's relevant.   And also, if the Court orders its production,

16   there would be certain terms that would need to be redacted.

17        But again, because I haven't seen the document, I don't

18   know.

19             THE COURT:    I don't know if I would allow redactions,

20   but maybe.

21        Okay.   2:00 next Wednesday, we'll come back.       And this

22   will be directed only at Getty.      Google can object if they

23   want, but, but it's the -- Getty is the source of documents.

24             MR. PEPPERMAN:     Should I submit any papers on behalf

25   of Dreamstime, Your Honor?
           Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 27 of 30    27


1                 THE COURT:    What?

2                 MR. PEPPERMAN:     Should I send you the document

3    subpoena we served on --

4                 THE COURT:    Yes.    You ought to tee this up so that

5    I'll see -- if it turns out you had another bogus subpoena that

6    was too broad, then I might just quash it, altogether.

7           But if it's simply the documents provided by Getty to the

8    EU in connection with alleged Google anti-competitive

9    practices, like you have it here, that would be reasonable to

10   me.

11          But if you -- if your subpoena was bogus, then you -- I'm

12   not going to fix it for you.

13                MR. PEPPERMAN:     I don't draft and serve bogus

14   subpoenas, and I believe it was that narrow.           I'll send it to

15   you.

16                MS. GORTON:    I can pull it up.     The subpoena to Getty

17   is not limited to the European Commission.          It's any complaints

18   ever made, anywhere.

19                THE COURT:    Well, see?

20                MR. PEPPERMAN:     I would have to review it to --

21                THE COURT:    Then you might be on quicksand instead of

22   solid ground.

23          I tend to enforce the documents as they were -- or not --

24   as they were -- I don't let you fix it up on the fly.

25          Now, see, you have a decent request to Google, but that's
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 28 of 30     28


1    not to Getty.   Getty is the one -- the Rule 45 subpoena is the

2    thing I'm going to have to enforce.

3              MR. PEPPERMAN:     I understand, Your Honor.      If it was

4    too broad, we will serve a narrow request, with one request,

5    just asking for those documents.      But I'm certain it was

6    narrower than that.

7              THE COURT:    We're going to come back and see where we

8    are on this, on Wednesday at 2:00.

9              MR. PEPPERMAN:     All right, thank Your Honor.      Have a

10   good Thanksgiving.

11             THE COURT:    No, we've got to go back to those two

12   documents.   Two contracts.     Submit those to me.

13        How voluminous are they?

14             MR. PEPPERMAN:     I think, about eight or ten pages.

15             MS. WHITE:    That's right.

16             THE COURT:    Please submit those to me by Monday, so

17   that I can read them in camera.      And then we'll take it up

18   again on Wednesday of next week.

19             MS. WHITE:    How would you like to receive the copies?

20             THE COURT:    Just send them -- don't file them.

21             MS. WHITE:    Yes.

22             THE COURT:    Just send them to this nice clerk,

23   Theresa, who will then keep it private and let me look at it.

24             MS. WHITE:    Okay.

25             THE COURT:    I won't put it on the court record
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 29 of 30   29


1    without letting you know first.

2              MS. WHITE:    Thank you, Your Honor.

3              THE COURT:    Is that it?

4              MR. PEPPERMAN:     Yes, Your Honor.    Thank you.

5              THE COURT:    Happy holidays to both sides.

6              MR. PEPPERMAN:     Thank you.

7              MS. WHITE:    And you, too.

8              MS. GORTON:    Thank you, Your Honor.

9         (Proceedings concluded)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        Case 3:18-cv-01910-WHA Document 114 Filed 12/02/19 Page 30 of 30


1

2

3

4                          CERTIFICATE OF REPORTER

5             I, BELLE BALL, Official Reporter for the United States

6    Court, Northern District of California, hereby certify that the

7    foregoing is a correct transcript from the record of

8    proceedings in the above-entitled matter.

9

10

11                               /s/ Belle Ball

12                     Belle Ball, CSR 8785, CRR, RDR

13                         Monday, December 2, 2019

14

15

16

17

18

19

20

21

22

23

24

25
